—Application by the appellant for a writ of error coram nobis to vacate, on the *556ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 27, 1999 (People v Myal, 264 AD2d 860), affirming a judgment of the County Court, Orange County, rendered July 3, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Ritter, Altman and Smith, JJ., concur.